Citation Nr: 1723212	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-16 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for bunions of the feet.

4.  Entitlement to service connection for a heart murmur.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

6.  Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar degenerative disk disease.



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972. 
Thereafter, the Veteran served in the Air Force Reserve and Oklahoma Air National Guard in various periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from February 1978 to February 2004 and from June 2006 to April 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran and her daughter testified before a Veterans Law Judge at an October 2013 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.  In a November 2016 letter, the Veteran and her representative were notified by the Board that the Veterans Law Judge who conducted the October 2013 hearing was not available to participate in a decision in her appeal, and if the Veteran requested another hearing before a Veterans Law Judge, she was to respond within 30 days from the date of the letter.  A review of the record reveals that neither the Veteran nor her representative has requested hearing before another Member of the Board.  As such, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707 (2016).  

In August 2015, the Board remanded the Veteran's right knee, left knee, heart murmur, bunions of the feet, and acquired psychiatric disorder claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In August 2015, the Board also remanded the Veteran's claims of entitlement to service connection for a low back disorder, a respiratory disorder, hypertension, endometriosis, hysterectomy, and herpes.  Thereafter, in a rating decision dated February 2016, the VA Appeals Management Center (AMC), which is now referred to as the Appeals Management Office (AMO), granted service connection for respiratory disorder, hypertension, endometriosis, hysterectomy, and herpes.  Also, in a rating decision dated August 2016, the AMO granted service connection for low back disorder.  In view of the foregoing, these issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

As indicated above, in the August 2016 rating decision, the Veteran was awarded service connection for a low back disorder, specifically thoracolumbar degenerative disk disease and was assigned a 10 percent evaluation effective November 1, 2010.  In a statement dated September 2016, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) has not been issued addressing this increased rating issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for an acquired psychiatric disorder as well as entitlement to an increased disability rating for thoracolumbar degenerative disk disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed right knee disability did not manifest in or is otherwise attributable to active service nor may it be presumed so, and did not manifest in or is otherwise attributable to any period of ACDUTRA/INACDUTRA.

2.  The Veteran's currently diagnosed left knee disability did not manifest in or is otherwise attributable to active service nor may it be presumed so, and did not manifest in or is otherwise attributable to any period of ACDUTRA/INACDUTRA.

3.  The Veteran's currently diagnosed bunions of the feet did not manifest in or is otherwise attributable to active service or any period of ACDUTRA/INACDUTRA.

4.  The Veteran does not have a current diagnosis of a heart murmur or residuals thereof, nor has she at any time during the claim and appeal period.






CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service or ACDUTRA/INACDUTRA. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A left knee disability was not incurred in or aggravated by service or ACDUTRA/INACDUTRA. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Bunions of the feet was not incurred in or aggravated by service or ACDUTRA/INACDUTRA. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  A heart murmur was not incurred in or aggravated by service or ACDUTRA/INACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a heart murmur, right knee disability, left knee disability, and bunions of the feet.  

Remand Compliance

In August 2015, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to provide the Veteran with VA examinations for her claimed heart murmur, right knee disability, left knee disability, and bunions of the feet.  

Pursuant to the Board's remand instructions, the Veteran was provided VA examinations in November 2015 for her claimed heart murmur, right knee disability, left knee disability, and bunions of the feet.  The Veteran's claims were readjudicated most recently via an August 2016 supplemental statement of the case (SSOC).  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In a letters mailed to the Veteran in January 2011 and January 2012, prior to the initial adjudication of her service connection claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of her claims.  See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing in October 2013 before a Veterans Law Judge during which she presented oral argument in support of her service connection claims.  The Veterans Law Judge complied with the requirements of 38 C.F.R. § 3.103 (2016).

The Veteran was provided VA examinations in November 2015 for her claimed heart murmur, right knee disability, left knee disability, and bunions of the feet.  The reports of the examination and opinions reflect that the examiner reviewed the Veteran's past medical history, documented her current medical conditions, considered the Veteran's lay statements, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA opinions are adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Neither the Veteran nor her representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service connection for right and left knee disabilities

The Veteran is claiming entitlement to service connection for right and left knee disabilities which she contends are due to her service, to include as a result  of running and standing in formation during her active duty years in the Air Force as well as her time in the Air Force Reserve and Air National Guard.  Alternatively, the Veteran has indicated that the left knee was injured in a September 2005 line of duty accident, and that the right knee developed secondary to that left knee injury. 

Because the outcome as to these issues involves the application of virtually similar law to identical facts, the Board will address the two issues together.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection is warranted for an injury incurred or aggravated during a period of INACDUTRA (injuries also include acute myocardial infarction, cardiac arrest, or cerebrovascular accident).  38 U.S.C.A. § 101(24)(C) (West 2014); 38 C.F.R. 
§ 3.6(a) (2016).  In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA. 38 U.S.C.A. 
§ 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a) (2016).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the Veteran's periods of ACDUTRA and INACDUTRA is not appropriate.

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); as discussed above, arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the instant case, because presumptive periods do not apply to periods of ACDUTRA and INACDUTRA, service connection via the demonstration of continuity of symptomatology is only applicable in the present case for the Veteran's period of active service from December 1970 to September 1972. 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).
  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that the record does not reflect medical evidence showing any manifestations of arthritis of the knees during initial active service or during the one-year presumptive period after the Veteran's separation from active service.  On the contrary, the record does not reflect any complaints or findings consistent with this disability until 1978 (more than 5 years after her separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to these claims.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct basis is warranted.  

With regard to current disability, the Veteran has been diagnosed as having a right lateral meniscal tear as well an internal derangement of the knee, and underwent an arthroscopic right partial medial and lateral meniscectomy in September 2010.  Also, the medical evidence documents diagnoses of degenerative arthritis of the knees.  See, e.g., the November 2015 VA examination report.

With respect to in-service disease or injury, service treatment records are silent for any symptoms, diagnoses or treatment of the knees.  In a 1972 discharge physical examination, the Veteran denied any knee problems and none were noted by the examiner.  The Veteran returned to civilian life until 1978.   In the Veteran's February 1978 Report of Medical Examination upon enlistment into the Air Force Reserve a traumatic one-inch scar on her right knee.  However, the Veteran continued to deny any knee problems in this examination and additional examinations in 1980, 1981, 1982 and 1986.  A May 1990 Report of Medical History while the Veteran was in the Air National Guard indicated that she suffered from occasional left knee pain and swelling, although it did not interfere with function. The examiner noted that the episodes of left knee swelling resolved spontaneously.  

The Veteran has further indicated that the left knee was injured in a September 2005 line of duty accident, and that the right knee developed secondary to that left knee injury.  Records of treatment for this injury on active duty showed trauma to the back and ribs but were entirely silent for any knee symptoms or treatment.  While the remainder of her service treatment records are absent complaints of or treatment for a knee disability.  Records of private orthopedic care in 2006 show that the Veteran sought treatment for right knee pain while performing her civil service occupation as a financial manager.  She underwent arthroscopic surgery in September 2010 and injured the knee in a civilian fall in February 2011.  

During her October 2013 Travel Board hearing, she testified that she developed bilateral knee pain as a result of running and standing in formation during her active duty years in the Air Force as well as her time in the Air National Guard.  The Veteran is competent to attest to experiencing injury and pain from running and standing in formation during her active duty years in the Air Force as well as her time in the Air National Guard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board further finds the Veteran credible with regard to her report of extended running and standing as this is consistent with the nature of her Air Force duties.  However, the Board assigns low probative weight to the report of a traumatic injury during active duty for training as it is inconsistent with the medical records.      

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's right and left knee disabilities are related to her service.

Specifically, the Veteran was afforded a VA examination in November 2015.  Pertinently, the VA examiner considered the Veteran's in-service injuries and treatment as well as her report of pain since service.  After examination of the Veteran and review of her claims folder, the VA examiner diagnosed the Veteran with degenerative arthritis of the knees and concluded that it is less likely than not that the Veteran's knee disabilities are related to active service, ACDUTRA, or INACDUTRA, to include the injuries from running and standing in formation.  The VA examiner in particular noted that review of the May 1990 service treatment record indicating the Veteran's reported past medical history of occasional left knee swelling did not interfere with function when she was in the Air National Guard and that separation documents were negative for any knee complaints.  Further, medical records related to the September 2005 incident did not indicate direct trauma to either knee.  Moreover, the service treatment records during the Veteran's active service, ACDUTRA, and INACDUTRA did not indicate altered gait or disturbed biomechanics leading to favoring of either knee.    

The November 2015 VA examination report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner considered the Veteran's in-service injuries from running and standing in formation as well as other treatment for the knees and determined that these incidents did not cause the current right and left knee disabilities.

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion that her current right and left knee disabilities are not related to active service, ACDUTRA, or INACDUTRA. The Veteran has been accorded ample opportunity to present competent medical evidence in support of her claims.  She has not done so.  See 38 U.S.C.A. § 5107 (a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran's sister, M.T., submitted a statement dated January 2011 documenting the Veteran's pain and limitation of activities.  The Veteran's daughter also presented testimony at the October 2013 Board hearing as to the Veteran's limitation of activities.  The Board notes that the Veteran, her daughter, and her sister, while entirely competent to report her symptoms both current and past (including pain), as lay people are not competent to associate her right and left knee disabilities to her active service, ACDUTRA, or INACDUTRA.  That is, the Veteran, her daughter, and her sister are not competent to opine on matters such as the etiology of her current right and left knee disabilities.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran, her daughter, or her sister have the medical training to render medical opinions, the Board must find that their contentions with regard to a nexus between the Veteran's right and left knee disabilities and her service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2016) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by and on behalf of the Veteran in support of her own claims are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, the first postservice evidence of complaint of, or treatment for, symptoms associated with the knees following the Veteran's discharge from active service in September 1972 is not until a February 1978 Report of Medical Examination upon enlistment into the Air National Guard at which time a traumatic one-inch scar was reported on her right knee.  This was more than 5 years of civilian life after the Veteran left active service in September 1972.  The Board also notes that the Veteran's June 1972 separation examination documented a normal examination of the knees.  Her June 1972 separation examination from active service as well as the November 2015 VA examination therefore contradicts any current assertion that her current right and left knee disabilities manifested in active service.  As such, continuity of symptomatology after active service is not demonstrated. 

Accordingly, a nexus is not met, and the Veteran's claims fail on this basis.  In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right and left knee disabilities.  The benefits sought on appeal are therefore denied.

Service connection for bunions of the feet

The Veteran is claiming entitlement to service connection for bunions of the feet which she contends are due to her service, to include as due to wearing steel-toed boots while working as a cargo specialist on overseas active duty for the Air National Guard for up to 6 weeks at a time. 

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

With regard to current disability, the Veteran has been diagnosed as having bunions of the bilateral feet.  See, e.g., the November 2015 VA examination report.

With respect to in-service disease or injury, the Veteran underwent a bunionectomy in May 2002.  Records of this treatment are silent for any report by the Veteran or finding by any attending clinician that the bunions were caused by military footwear.   Further, at her October 2013 Travel Board hearing, the Veteran testified that she developed bunions sometime in the 1990s.  Specifically, the Veteran indicated that she developed the bunions because she was required to wear steel-toed boots while working as a cargo specialist on overseas active duty for the Air National Guard for up to 6 weeks at a time.  The Board notes that the Veteran is competent to attest to experiencing bunions from wearing steel-toed boots.  See Jandreau, supra.  The Board further finds the Veteran credible with regard to her report of the type of footwear as it is consistent with duties handling cargo.  However, the Veteran did not report that over many years she was compelled to use footwear that did not fit correctly.  The Veteran has not indicated any other incident of bunions during service, and her service treatment records are absent any other treatment.   On many periodic physical examinations through 2000, the Veteran denied any foot problems.  

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's bunions are related to her service.

Specifically, the Veteran was provided a VA examination for her bunions of the feet in November 2015.  The VA examiner noted the Veteran's complaints of wearing steel-toed boots during her ACDUTRA which caused ongoing foot pain as well as the Veteran undergoing a bunionectomy in 2002.  After examination of the Veteran and consideration of her medical history and her lay statements, the VA examiner concluded that it is less likely than not that the Veteran's current bunions of the feet are related to service, to include the wearing of steel-toed boots.  The VA examiner's rationale for her conclusion was based on her finding that while the Veteran underwent the bunionectomy in 2002 and wore steel-toed boots, there was no evidence to include review of the service treatment records that demonstrated the Veteran's bunions were incurred in service to include ACDUTRA and INACDUTRA. The examiner noted that the periods of Reserve service over many decades were most often only a few days at a time, compared to total time of membership in a Reserve Component dispersed over 27 years.  The examiner further noted that the service treatment records indicated no documentation of foot pain, disability, or other foot condition suggestive of current foot bunions that developed during active service, ACDUTRA, or INACDUTRA.  

The November 2015 VA examination report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom, supra.  Additionally, the VA examiner considered the Veteran's in-service injuries from wearing steel-toed boots and determined that these incidents did not cause the current bunions.

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion that her current bunions are not related to active service, ACDUTRA, or INACDUTRA. The Veteran has been accorded ample opportunity to present competent medical evidence in support of her claim.  She has not done so.  See 38 U.S.C.A. § 5107 (a), supra.

As discussed above, the Veteran's sister and daughter have stated that the Veteran has had limitation of activities since service.  The Board notes that the Veteran, her daughter, and her sister, while entirely competent to report her symptoms both current and past (including pain), as lay people are not competent to associate her bunions to her active service, ACDUTRA, or INACDUTRA.  That is, the Veteran, her daughter, and her sister are not competent to opine on matters such as the etiology of her post-bunion -surgery foot disorders.  Such opinion requires specific medical training in the field of foot disabilities and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran, her daughter, or her sister have the medical training to render medical opinions, the Board must find that their contentions with regard to a nexus between the Veteran's bunions and her service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1), supra.  As such, the statements offered by and on behalf of the Veteran in support of her own claim are not competent evidence of a nexus.

Accordingly, a nexus is not met, and the Veteran's claim fails on this basis.  In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bunions.  The benefit sought on appeal is therefore denied.



Service connection for a heart murmur

The Veteran is claiming entitlement to service connection for a heart murmur, which she contends is due to her service.  Her June 1972 active duty separation examination noted a Grade I/IV systolic murmur apical.  All subsequent service treatment records and examinations are silent for a heart murmur or cardiovascular symptoms.  The Veteran was qualified for flight and overseas duty on many occasions.  Further, at her October 2013 Travel Board hearing, the Veteran testified that she currently suffers from overexertion and fatigue as a result of her heart murmur.

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

With respect to a current disability, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a heart murmur or residuals thereof.  In this regard, the Veteran was provided a VA examination for her claimed heart murmur in November 2015.  The VA examiner noted the Veteran's heart murmur noted on the 1972 discharge examination.  Notably, the Veteran denied chest pains or any other cardiac symptoms during the VA examination.  After examination of the Veteran, the VA examiner declined to diagnose the Veteran with a heart murmur or residuals thereof.  The VA examiner reported that the June 1972 service examination documenting the Grade I/IV systolic murmur also documented the Veteran being 20 weeks pregnant at that time.  Pertinently, the examiner reported that it is common medical knowledge that during pregnancy, many patients may develop a functional murmur due to increased blood flow and that the murmurs may disappear following delivery.  Moreover, the Veteran did not have a current diagnosis of a heart murmur or residuals thereof to include an additional disability superimposed upon a congenital or developmental defect.  

The November 2015 VA examination report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom, supra.  

The Veteran is competent to report certain symptoms such as chest pain.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Pertinently, in this case, the evidence does not support a finding that the symptoms that the Veteran has reflects a disability of a heart murmur or residuals thereof.  

The Board notes that the Veteran, while entirely competent to report her symptoms both current and past such as chest pain, as a lay person she is not competent to associate any of her claimed symptoms to a heart murmur.  Such opinion requires specific medical training in the field of cardiology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the specific medical training to render medical opinions, the Board must find that her contention with regard to a diagnosis of a heart murmur to be of minimal probative value and outweighed by the objective evidence which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1), supra.  Accordingly, the statements offered by the Veteran in support of her own claim are not competent evidence of a disability of a heart murmur.

The Board has not ignored or dismissed the Veteran's June 1972 active duty separation examination which as discussed above documented a Grade I/IV systolic murmur apical.  The Board recognizes the Court's decision in McClain v. Nicholson, 21 Vet. App. 319 (2007) [holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection where the record otherwise supports it, even where the most recent diagnosis is negative].  The Board further recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) [holding that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim].  However, the Board observes that the November 2015 VA examination revealed essentially normal findings with respect to the Veteran's claimed heart murmur.  Furthermore, the Board observes that, in this case the claimed disability, that is a heart murmur resulting from service, has not been noted at any time during the pendency of this claim, which dates to January 2011 when the Veteran filed her claim for VA benefits.  Additionally, as discussed above, the November 2015 VA examiner indicated that the noted heart murmur on the Veteran's June 1972 separation examination was due her pregnancy at that time.  As such, the Board finds that the competent and probative evidence is absent any presence of a current heart murmur, to include when the Veteran filed her service connection claim in January 2011.  

Because the weight of the evidence of record does not substantiate a current disability of a heart murmur, service connection is therefore not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart murmur.  The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for bunions of the feet is denied.

Entitlement to service connection for a heart murmur is denied.


REMAND

In August 2015, the Board remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder in order for a medical opinion to be obtained as to the etiology of the Veteran's acquired psychiatric disorder to include depression.  The examiner was specifically instructed to comment as to the likelihood that any current psychiatric disability had its onset during active duty or was otherwise related to the Veteran's February 1972 Darvon overdose caused by "personal problems" documented in the Veteran's September 1972 Report of Medical Examination at separation.  At that time, the examiner noted that the problems had resolved with her marriage. 

Pursuant to the August 2015 Board remand, the Veteran was provided a VA examination for her acquired psychiatric disorder in October 2015.  After examination of the Veteran and consideration of her medical history, the VA examiner diagnosed the Veteran with major depressive disorder and concluded that it appeared less likely than not that the Veteran's depression was caused by any service related event or developed during service in the Air Force.  The examiner noted that the Veteran's history included considerable evidence of depressive tendencies and symptoms well before she entered service to include chronic conflict with her biological mother.  The examiner further noted that is less likely than not that the Veteran's service experiences permanently altered the course of her depression.  

The Board finds that the VA examiner's opinion as to the Veteran's acquired psychiatric disorder requires a supplemental opinion.  In this regard, while the VA examiner noted the Veteran's "service related" events in rendering his opinion, he did not specifically address the Veteran's February 1972 Darvon overdose caused by "personal problems" documented in the Veteran's September 1972 Report of Medical Examination at separation.  As discussed above, the Board's August 2015 remand instructed the VA examiner to specifically address this evidence.  In light of the foregoing, the Board finds that an addendum opinion should be obtained on remand as to the etiology of the Veteran's acquired psychiatric disorder.  Moreover, as the examiner indicated the Veteran's acquired psychiatric disorder pre-existed her service, an opinion should be obtained as to whether there is clear and unmistakable evidence that the Veteran's major depressive disorder pre-existed her service and was not aggravated therein to a permanent degree in service beyond that which would be due to the natural progression of the disorder.  

Additionally, as was described in the Introduction above, by rating action of August 2016, the AMC awarded the Veteran's claim of entitlement to service connection for a low back disorder, specifically thoracolumbar degenerative disk disease and assigned a 10 percent disability rating effective November 1, 2010.  As stated above, in September 2016, the Veteran expressed disagreement with the assigned disability rating.  A SOC has not been submitted addressing this increased rating issue.  In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the AOJ must issue a SOC as to the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for thoracolumbar degenerative disk disease.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the October 2015 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion as to the etiology of the Veteran's acquired psychiatric disorder diagnosed as major depressive disorder.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner is asked to state an opinion as to the following:

a. Whether there is clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder to include depression prior to her entry onto her period of active duty.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.  Clear and unmistakable means obvious and undebatable.

b. If it is determined that the Veteran's current acquired psychiatric disorder pre-existed her period of active service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disorder.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.  Clear and unmistakable means obvious and undebatable.

c. If it is determined that the Veteran's acquired psychiatric disorder to include depression did not pre-exist her period of her active service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current acquired psychiatric disorder is etiologically related to her period of active service, to include whether her diagnosed depression is related to active duty, to include periods of ACDUTRA and INACDUTRA. 

In rendering the requested opinion, the examiner is asked to comment as to the likelihood that any current psychiatric disability had its onset or was aggravated during active duty in relation to the February 1972 Darvon overdose caused by "personal problems" documented in the Veteran's September 1972 Report of Medical Examination at separation.    

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

2. Issue a SOC pertaining to the issue of entitlement to an initial disability rating in excess of 10 percent for thoraolumbar degenerative disk disease.  The Veteran and her representative should be notified that a timely substantive appeal must be filed in order to perfect the appeal of these issues.  

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


